Title: From Benjamin Franklin to the Eastern Navy Board, 17 October 1779
From: Franklin, Benjamin
To: Eastern Navy Board


Gentlemen,Passy, Oct. 17. 1779.
I received the Letters you did me the honour of writing to me the 30th of July and 18th. of August last, by the Mercury Packet Boat and by a french Cutter, the other Dispatches Capt. Samson was entrusted with, came all Safe to hand; and I Should have dipatch’d him sooner, if I had not found it necessary to detain him in order to Send by him to Congress some Advices of Importance which could not be Sooner obtained.
The Cruise of our Little American Squadron under Commodore Jones, intended partly to intercept the Baltic Trade, has had some success tho’ not all that was hoped for. The Coasts of Britain and Ireland have been greatly alarmed, apprehending Descents, it being Supposed that he had land forces with him. This has put the Enemy to much Expence in marching Troops from place to Place. Several valuable Prizes have been made of Merchant ships, particularly two one from London 300 Tons and 84 men, with 22 Guns laden with naval Stores for Quebec; the other from Liverpool bound to New York and Jamaica of 22 Guns and 87 men, laden with provisions and Bale Goods. These two are safely arrived at Bergen in Norway; two Smaller Prizes are arrived in france, and a Number of Colliers have been burnt or ransomed. The Baltic fleet was met with and the two men of War who convoyed them viz. the serapis a new ship of 44 Guns and the Countess of Scarborough of 20. Guns are taken, after a long and bloody engagement, and are brought into the Texel. But the merchant Ships escaped during the conflict for which the alliance and one of the other Ships are blamed whether Justly or not may be enquired into. Our Commodore’s Ship was so shatter’d that she could not be kept afloat, and the People being all taken out of her she Sunk the Second Day after the Engagement.— The rest of the Squadron are refitting in the Texel from which neutral Place they will be obliged soon to depart with their prizes and Prisoners near 400. I wish they may arrive safe in france for I suppose the English will endeavour to intercept them. Jones’s Bravery and conduct in the Action has gain’d him great honour.
I condole with you on the Loss of your Armament against Penobscot; but I Suppose the Sugar ships Since taken and brought into your Port have more than compensated the Expence tho’ not the disappointment of the well intended Expedition. The Congress write for Naval Stores. I have acquainted them that I have Lately been informed, that stores for fitting out two 36 Gun frigates, which we brought here and sent out two Years ago are still lying in the Warehouses of Mr. Carrabas, at Cape françois, having been forgotten there or never sent for. Perhaps you may obtain them. The Quebec Ship if we can get her safe home will afford a large Supply.
I am much oblig’d to you for the Newspapers. I Shall direct Mr. Schweighauser to send you an account of the advances made to the officiers of the alliance, if he has not already done it. With great Respect, I have the honour to be Gentlemen &c.

Honourable the Commissioners of the Navy for the Eastern Department. Boston.

